                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                   NO. 5:09-CR-00216-FL-2
                                     5:16-CV-00665-FL


UNITED STATES OF AMERICA                                         ORDER GRANTING
                                                                 DEFENDANT’S MOTION TO
                                                                 CONTINUE SENTENCING
   v.                                                            HEARING



HYSEN SHERIFI


                   ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE
                          DEFENDANT’S SENTENCING HEARING

        Upon motion by the defendant Hysen Sherifi, by and through court-appointed counsel

to continue the defendant’s re-sentencing hearing , it is hereby ORDERED and DECIDED

that the hearing on the defendant’s re-sentencing is now scheduled for that term of criminal

court commencing on November 9, 2021.




        ORDERED this 12th day of July, 2021.

                                                     LOUISE WOOD FLANAGAN
                                                     United States District Judge




         Case 5:09-cr-00216-FL Document 2371 Filed 07/12/21 Page 1 of 1
